Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP 2018-230626 filed on 12/10/18 and JP 2017-239525 filed on 12/14/17.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (HAYASHI, Pub. No:  US 2011-0279712; YAMAMOTO, US Pub. No.: 2016-0026068; IWASAKI, US Pub. No.: 2016-0191820) does not teach nor suggest in detail the limitations: 
“An apparatus, comprising: a camera including an image sensor; a sensor: and processing circuitry configured to detect a positional shift of each of a plurality of images continuously captured by the camera, based on a calculated amount of fluctuation of the image sensor due to shake of the image sensor detected by the sensor;  obtain a composite image based on the calculated amount of fluctuation of the image sensor and each set of image data of 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record HAYASHI does not teach or suggest in detail a system that detects a positional shift of each of a plurality of images that are continuously captured by a camera or teach a calculated amount of fluctuation of the image sensor due to shake of the image sensor detected by the sensor.  The prior art is silent as to obtaining a composite image based on the calculated amount of fluctuation of the image sensor and each set of image data of multiple continuously captured images, setting one of the plurality of images as a reference image and set remaining 
HAYASHI only discloses detecting a positional shift of each of a plurality of images captured by an image-capturing device, based on shake of an image sensor detected by a sensor and obtaining a composite image based on the detected positional shift.  The closest NPL SACHS (SACHS, “Image stabilization technology overview”, 2006) discloses basics of image stabilization due to shake detection with some degree of pixel shift manipulation but is silent as to reference images, related comparative images, as well as composite targets. 
Whereas, as stated above, Applicant’s claimed invention claims a system that detects a positional shift of each of a plurality of images that are continuously captured by a camera as well as claiming a calculated amount of fluctuation of the image sensor due to shake of the image sensor detected by the sensor.  The claims also recite obtaining a composite image based on the calculated amount of fluctuation of the image sensor and each set of image data of multiple continuously captured images, setting 
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 18, 20-23, 25-28, 30-36 are allowed.  
		Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481